Mr. Chief Justice Quiñones,
after making the above statement of facts, rendered the following opinion of the Court:
According to the section of the new Civil Code cited by the Registrar in his memorandum, and which corresponds to section 1328 of the official edition thereof, notwithstanding the powers which the husband has as administrator of the conjugal partnership, he shall not have the power to give, to alienate or to bind for a consideration the real property of the conjugal partnership without the express *267consent of the wife; and every alienation or agreement which the husband may make in respect to such property in violation of said section, shall be null and shall not prejudice her interests nor those of her heirs; a provision which is applicable to the deed of sale of real property referred to in the appeal under consideration, said deed having been executed by Felipe Pietri y Moretti on the 22nd of December, 1902, or a long time after the date upon which the aforesaid Civil Code took effect in this Island. The application of the above-, provision in the present case is not affected by the statement made in clause four of the aforesaid deed, with reference to the qualification of the vendor, Felipe Pietri, to execute said deed under the laws of his country, as a French citizen, inasmuch as, according to the principles of private international law, universally recognized in the determination of disputes of this nature, questions relating to the efficacy or nullity of acts and contracts directly affecting real property are regulated by the laws of the “Estatuto real”, or the laws of the country where such real property is situated, a principle recognized and sanctioned by the new Civil Code in sections 10 and 1292'thereof, the former prescribing that real property is subject to the laws of the country where it is situated, and the latter, that should the marriage be contracted in a foreign country, between a Porto Rican and a foreign woman, or between a foreigner and a Porto Rican woman, and the contracting parties should not state or stipulate anything with regard to their property, it shall be understood, when the husband is a Porto Rican that he marries under the system of the legal conjugal partnership, and when the wife is a Porto Rican that she marries under the system of laws in force in the the husband’s country, “all without prejudice to what is established in said Code with regard to real property”. Moreover, inasmuch as aforesaid section 1328 of the new Civil Code is in the nature of a prohibitory law to safeguard good morals and public order, *269since its object is to protect married women against snch frauds and abuses to the prejudice of their interests as may be committed by their husbands, thereby contributing to maintain peace and morality in the family home, the application of said law cannot be omitted, notwithstanding contrary provisions by other foreign laws, in accordance with section 11 of aforesaid Civil Code, in the last paragraph' whereof it is prescribed that notwithstanding the provisions of said section and of the preceding one, with reference to the application, in a pi'oper case, of the laws regulating the various statutes, prohibitory laws relating to persons, their acts or property, and those which relate to public order and to good morals, shall not be held invalid by reason of laws, decisions, regulations or agreements in force in any foreign country. Although under the first of the temporary provisions of the new Civil Code the changes made therein are not retroactive in their effect, this principle is not applicable to the present case, inasmuch as it is not a question of applying the provision of section 1328 of the new Code to any contract of the same origin, entered into under the former laws, nor of prejudicing any right acquired by the foreigner Pietri under the protection of the civil legislation formerly in force in this Island, but of applying a new precept of the amended Code to-a case which is also new, and comes fully within its provisions, inasmuch as it vras executed long after the aforesaid Code had taken effect. Therefore, inasmuch as the deed of sale of real property executed by Felipe Pietri y Moretti in favor of the stock Company known as “Unión Agrícola”, under date of December 22, 1902, contains a defect of nullity 'which is not capable of correction, the same cannot be recorded in the Registry of Property, under the provisions of articles 65 and 66 of the Mortgage Law and 110 of the regulations issued for the execution thereof in this Island. ■
In view of the legal provisions cited above, the decision of the Registrar of Property of Ponce, entered at the end of *271the deed referred to in the present appeal refusing the admission thereof to record, is hereby affirmed and it is ordered to be returned to him with a copy of this decision for his information and that of the parties concerned, and for other proper purposes.
Messrs. Associate Justices Hernández, Figueras, Sulzba-cher and MacLeary, concurring.